[J-109B-2016 and J-109A-2016]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


ASSOCIATION OF PENNSYLVANIA                :   No. 10 MAP 2016
STATE COLLEGE AND UNIVERSITY               :
FACULTIES,                                 :   Appeal from the Order of the
                                           :   Commonwealth Court at No. 407 MD
                   Appellant               :   2015 dated January 13, 2016, exited
                                           :   January 14, 2016.
                                           :
             v.                            :   ARGUED: November 2, 2016
                                           :
                                           :
PENNSYLVANIA STATE SYSTEM OF               :
HIGHER EDUCATION;                          :
COMMONWEALTH OF PENNSYLVANIA,              :
                                           :
                   Appellee                :

ASSOCIATION OF PENNSYLVANIA                :   No. 78 MAP 2015
STATE COLLEGE AND UNIVERSITY               :
FACULTIES,                                 :   Appeal from the Order of the
                                           :   Commonwealth Court at 407 MD 2015
                   Appellee                :   dated September 17, 2015.
                                           :
                                           :   ARGUED: November 2, 2016
             v.                            :
                                           :
                                           :
PENNSYLVANIA STATE SYSTEM OF               :
HIGHER EDUCATION;                          :
COMMONWEALTH OF PENNSYLVANIA,              :
                                           :
                   Appellant               :

                                      ORDER


PER CURIAM                                           DECIDED: April 26, 2017
      AND NOW, this 26th day of April, 2017, the order of the Commonwealth Court

dated January 13, 2016, amending its order dated September 17, 2015, is affirmed.